Per Curiam.
This is plaintiff’s appeal from District Court judgment. The issue in the case was one of fact and the fact issue was resolved against him. The argument of the appellant here rests on one point, namely, that the judgment should be set aside “because the undisputed facts of the case entitled appellant” to judgment. We have examined the state of case as settled by the trial court and have read the respective briefs. We agree that a fact issue was involved and our view is that the conclusion of the learned trial court in his fact determination was supported by the evidence. This court may not reverse a judgment, based on the fact conclusion of the trial court, sitting without a jury, or of the jury when it has determined the facts where there was testimony that supported such conclusion, as was the case here.
The judgment therefore will be affirmed, with costs.